Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 10, 2018

The Court of Appeals hereby passes the following order:

A19A0650. WILLIE MAYS v. THE STATE.

      In 2015, Willie Mays pleaded guilty to theft by taking. He later filed a motion
to withdraw his guilty plea.1 In an order entered on June 18, 2018, the trial court
denied that motion. On July 25, 2018, Mays filed a notice of appeal.2 We lack
jurisdiction because the notice of appeal was not timely filed.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Mays’s notice of appeal is untimely, as it
was filed 37 days after entry of the order he seeks to appeal.




      1
         In addition, Mays filed a motion to set aside a void judgment, an
extraordinary motion for new trial, and a motion for an out-of-time appeal. The trial
court denied the first two motions and dismissed the third, and Mays filed separate
appeals from all three rulings. We dismissed his appeals from the order denying the
motion to set aside a void judgment (see Case No. A18A1715, decided June 7, 2018)
and the order denying the extraordinary motion for new trial (see Case No.
A18A1716, decided June 7, 2018). Mays’s appeal from the order dismissing his
motion for out-of-time appeal is pending. See Case No. A19A0649.
      2
      Mays also filed an application for discretionary appeal. See Case No.
A19D0192.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                12/10/2018
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.